Exhibit 99.2 For Immediate Release INSITUFORM COMPLETES REVIEW OF STRATEGIC OPTIONS Determines To Execute Business Plan and Hires New CEO CHESTERFIELD, MO, April 7, 2008 - Insituform Technologies, Inc. (Nasdaq Global Select Market: INSU) (“Insituform” or “the Company”) today announced that its Board of Directors has reviewed the Company’s strategic options and has unanimously concluded that execution of the Company’s business plan and hiring a new Chief Executive Officer are the best ways to enhance stockholder value. The Board worked closely with management to conduct its review and analysis, while also drawing upon input received from outside advisors, including the recommendations of its independent financial advisor, Merrill Lynch & Co. Alfred L.
